DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
 Claim 1 is cancelled. 
Claims 2-11 are pending. 
This Application is a continuation of Application 16997897.

Continuation
This application is a continuation application of U.S. application no. 16997897 filed on August 19, 2020 now U.S. Patent 11195192 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 2-11 are directed to the statutory category of a system.

Regarding step 2A-1, 2-11 recite a Judicial Exception. Exemplary independent claim 2 recites the limitations of 

a plurality of vehicle identifiers and associated individuals stored thereon; generate data…receive…transaction parameters corresponding to a vehicle transaction associated with an existing vehicle; receive a vehicle identifier associated with the individual; based at least in part on the transaction parameters, determine that the first individual is a qualifying individual; based on the vehicle identifier, determine that the existing vehicle associated with the vehicle identifier is at a service location; generate…comprising an alert indicating that the first individual is the qualifying individual and that the existing vehicle is at the service location; receive user selection; and generate…displays a list of data sets corresponding to qualifying individuals and vehicles.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing/generating data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example but for the language of a processor and computer readable storage medium, the claim language encompasses simply receiving transaction parameters, determining a qualifying individual and vehicle at service location, receiving user selection, and displaying lists of data sets. 

The claims also recite determining qualifying individuals and transaction parameters. In addition, the specifications in para 0003 state sale activities/purchase agreements between a buyer and seller which deal with certain methods of organizing human activity (business relations, managing personal relationships or interactions between people, sale activities). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes.

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of system, processor, computer readable storage medium, processor, and graphical user interface. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the values in the table and from where the values are received. The dependent claims also further describe the markers which are seen on the map such as the cluster marker.  

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 2 recites
system, processor, computer readable storage medium, processor, and graphical user interface
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 0166.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0166. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 2-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFrancesco (US20040138997A1) in further view of Himes (US20040002921A1) in further view Cawston (US20080300962A1).

Regarding claim 2, DeFrancesco teaches 

A computing system comprising: a computer readable storage medium comprising program instructions… one or more processors configured to execute the program instructions to cause the computing system to (See para 0030- In this regard, disclosed is a computer based method of operating a credit application and routing system, the system including a central processor coupled to a communications medium for communicating with remote application entry and display devices, remote credit bureau terminal devices, and remote funding source terminal devices, wherein the system processes credit applications for a dealer having a plurality of dealerships located at different locations) This shows a computer based method. A computer includes a processor and memory. 

 generate data for rendering a first interactive graphical user interface (See fig. 2A) This shows the system generates data for a first interface such as the overview tab. 

receive, via the first interactive graphical user interface, transaction parameters corresponding to a vehicle transaction associated with an existing vehicle (See fig. 2A) (See para 0071- As illustrated, the selected tab word “Overview” is highlighted and the overview tab/folder is displayed “on top” of the set of folders making up the deal jacket. The GUI version uses many graphical representations, e.g., icons, which will now be covered in more detail below, for the selections of primary functions, etc., e.g., enter a new application. The overview screen gives a quick picture of all the components of a given deal. Displayed is applicant information, basic vehicle data, and a snapshot of the customer credit history with possible problems highlighted.) Examiner interprets transaction parameters to be any information involving the transaction such as vehicle and buyer information as seen in para 0071. 

receive a vehicle identifier associated with the individual (See fig. 2A and para 0071-As illustrated, the selected tab word “Overview” is highlighted and the overview tab/folder is displayed “on top” of the set of folders making up the deal jacket. The GUI version uses many graphical representations, e.g., icons, which will now be covered in more detail below, for the selections of primary functions, etc., e.g., enter a new application. The overview screen gives a quick picture of all the components of a given deal. Displayed is applicant information, basic vehicle data, and a snapshot of the customer credit history with possible problems highlighted) This shows vehicle identifier such as vehicle data and vehicle picture. 

 based at least in part on the transaction parameters, determine that the first individual is a qualifying individual The system uses information from the transaction parameters such as buyer and vehicle information to determine if a buyer is qualified. Examiner interprets qualified to mean any incentives/awards given to the buyer with respect to a vehicle. (See para 0039-According to another aspect of the invention, the enhanced manipulation of debt ratio feature disclosed in the prior co-pending application advantageously allows dealers to modify consumer data to work with the consumers debt, car price, loan amount, etc., to help the consumer qualify for a loan, in connection with the GUI CCWIN system enhancements. This aspect provides the dealers with the capability of changing a payment amount, for example, to determine what the new debt ratio will be, doing a “what-if” analysis. This can advantageously aid the consumer in getting the proper loan, and the dealer in making the sale. In this regard, disclosed is a method of analyzing credit application and credit bureau report information, including performing debt ratio computations.) This shows the system runs what if scenarios to make the buyer qualified. In this case, qualified for a loan. 

generate second data for rendering a second interactive graphical user interface (See figure 2A and 2B) This shows that the art teaches many interfaces with respect to the different tabs. The many interfaces include a second interactive graphical user interface. 


receive user selection within the second interactive graphical user interface; and generate, in response to receiving the selection within the second interactive graphical user interface, third data for rendering a third graphical user interface comprising the first individual's available transaction data The art teaches this because the user as seen in figure 2A can fill out a tab of information and then click another tab (i.e. third interface) in response to filling out information from the first tab. For example the third interface compromises the individuals transaction data as seen in applicant tab or the finance tab as seen in figure 2N. 

Even though DeFrancesco teaches multiple interfaces and vehicles, it doesn’t teach vehicle at the service location, however Himes teaches based on the vehicle identifier, determine that the existing vehicle associated with the vehicle identifier is at a service location The art teaches the existing vehicle that was purchased before is at the service location, because the vehicle identifier which is a card here is recognized by the system. (See para 0011- In this preferred embodiment, when a customer buys a vehicle from the dealership, the dealership sends a registration form to the card service provider, such as Reynolds and Reynolds Inc. of Dayton, Ohio. The card service provider prints and programs the card 110 and mails the card to the customer on behalf of the dealership. When the customer comes into the dealership for maintenance services on the vehicle, the customer inserts the card 110 into the kiosk 130 and enters the vehicle's mileage 204. The pre-programmed maintenance schedule 202 and coupon package appears on the screen and the customer, with the assistance of the service advisor, selects the desired maintenance items 209. As maintenance items 209 are selected using selection boxes 208, various pre-programmed coupons are offered to the customer.) 

Even though DeFrancesco teaches interfaces which includes a second interface it doesn’t teach alert for both qualifying individual and vehicle at service location, however Himes teaches the second interactive graphical user interface comprising an alert indicating that the first individual is the qualifying individual and that the existing vehicle is at the service location (See figure 5) This shows an interface that shows alerts in the forms of icons that show the current vehicle owner at the service location and that they are qualified. They are qualified in terms of their loyalty card balance and trade in accrual. Examiner interprets qualified to mean any incentives/awards given to the buyer with respect to a vehicle.

DeFrancesco and Himes are analogous art because they are from the same problem solving area of vehicle transactions and both belong to classification G06Q20 . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined DeFrancesco’s invention by incorporating the method of Himes because DeFrancesco can use additional user data of Himes when determining the loan application of the user vehicle. For example, DeFrancesco can use historical data of the user when determining loan application for a vehicle. The dealerships in DeFrancesco can also keep detailed records of vehicles and vehicle maintenance history by using the system of Himes. In addition, both arts do not teach 
wherein the second graphical user interface displays a list of data sets corresponding to qualifying individuals and vehicles.
However Cawston teaches wherein the second graphical user interface displays a list of data sets corresponding to qualifying individuals and vehicles. (See figure 18) This shows lists of qualifying individuals such as qualified leads and their vehicles .
Cawston also teaches and a plurality of vehicle identifiers and associated individuals stored thereon (See figure 18) This shows the plurality of vehicle identifiers and individuals stored in a table as seen on the interface. 

DeFrancesco and Cawston are analogous art because they are from the same problem solving area of vehicle transactions and both belong to classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined DeFrancesco’s invention by incorporating the method of Cawston because the dealerships in DeFrancesco would be able to timely follow up with leads which would lead to more sales. The process of Cawston would help the process of DeFrancesco because it could use interfaces such as those in figure 18 to determine large amounts of loan applicants when determining if they qualify for a loan. DeFrancesco would also be able to make report records for applicants as seen in Cawston. 


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Hanifi (20090287595) Discloses A system and method of creating a market for sales leads and financing amongst merchants of like wares that includes a central registry for receiving information about prospective buyers and their finances for compiling and communicating an anonymous sales lead including the prospective buyer's finances to merchants in the same line of business.

	Tamura (US 20090106036) Discloses Methods and systems for scheduling vehicle service appointments from a remote site via an onboard system are provided. For example, there is provided a method for broadcasting vehicle event information to a plurality of vehicles that can include product update information and vehicle maintenance reminders. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683